817 F.2d 105
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.In re MORSE INTERNATIONAL, INC., Morse Tool, Inc., Debtors.MORSE INTERNATIONAL, INC., Morse Tool, Inc., Plaintiffs-Appellants,v.ECONOMIC STABILIZATION TRUST OF BOSTON, and UE, Local 277,Defendants- Appellees.
No. 87-1361.
United States Court of Appeals, Sixth Circuit.
May 1, 1987.

1
Before ENGEL and BOGGS, Circuit Judges, and HOLSCHUH, District Judge.*

ORDER

2
Debtors Morse International, Inc. and Morse Tool, Inc. move for a stay of the district court's order of April 10, 1987, for a stay of the bankruptcy court's order transferring venue and for an ex parte order granting a temporary stay.  Appellees Economic Stabilization Trust and United Electrical Radio and Machine Workers of America, Local 277 responded in opposition.


3
The union represents that during the pendency of this appeal, the case was transferred to the Bankruptcy Court for the Eastern District of Massachusetts.  We do not reach the merits of the motion.  This Court has jurisdiction under 28 U.S.C. Sec. 158(d) only of "all final decisions, judgments, orders and decrees" of the district court in bankruptcy matters.  The April 10, 1987, order denying a stay pending appeal is clearly not final.  Furthermore, the express provision under Sec. 158 for appeal from final orders precludes any reliance on 28 U.S.C. Sec. 1292 for appellate jurisdiction.   In re Teleport Oil Co., 759 F.2d 1376, 1378 (9th Cir.1985).  Because we conclude that we do not have jurisdiction,


4
It is ORDERED that appeal number 87-1361 is dismissed sua sponte and the motion for stay pending appeal is denied as moot.



*
 Honorable John D. Holschuh, United States District Judge for the Southern District of Ohio, sitting by designation